                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JANE LINDA VAN ZUTPHEN,                          Case No. 18-cv-00057-SI
                                   8                   Plaintiff,
                                                                                          JUDGMENT
                                   9             v.

                                  10     ANDREW SAUL,
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          This action has been remanded to the Commissioner of Social Security for further
                                  14   proceedings. Judgment is entered accordingly.
                                  15

                                  16          IT IS SO ORDERED AND ADJUDGED.
                                  17   Dated: August 19, 2019
                                  18                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                  19                                                   United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
